DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Response to Amendment
- The amendment filed on February 10, 2021 has been entered.
- Claims 1-4, 6-11, 13-18 and 20-25 are pending.
- Claims 1, 8, 15 and 22 have been amended.
- Claims 1-4, 6-11, 13-18 and 20-25 are rejected.
		
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10536914. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses observes synchronization signals that allow the UE to establish a communication channel with the base station.
However the instant application fails to disclose the following limitation: “the first timing synchronization parameter comprises a second timing reference associated with the second communication channel, and the method further comprises: providing the second timing reference associated with the second communication channel to the first circuitry; comparing the second timing reference associated with the second communication channel against a first timing reference associated with the first communication channel; calculating a frequency offset based on a difference between the second timing reference and the first timing reference; developing a control signal based on the frequency offset; and using the control signal to adjust the second timing reference associated with the second communication channel.”
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6-7, 9-10, 13-14, 16-17, 20-21 and 23-24 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2, 9, 16 and 23 recites the following limitation: “calculating a frequency offset based on a difference between the first number of radio frames and the second number of radio frames.” How can the frequency offset be calculated based on the difference between the first number and second number of radio frames.
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
Claims 3, 10, 17 and 24 recites the following limitation “calculating a frequency offset based on a difference between the first number of radio frames and the second number of radio frames.” How can the frequency offset be calculated based on the difference between the first number and second number of radio frames.
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. This can occur when the algorithm or steps/procedure for performing the function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 2, 9, 16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, 9, 16 and 23 recites the following limitations “counting a first number of radio frames that occur within a 1PPS time period; counting a second number of radio frames that occur within the 1PPS time period.” It’s unclear what is the difference between the first and second number of frames since they are coming the same time period.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 8, 11, 15, 18, 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Maltsev et al. (Patent No. US 9,084,260 B2; hereinafter Maltsev) in view of Chandramouli et al. (Pub. No. US 2018/0014247 A1; hereinafter Chan).
Regarding claim 1, Maltsev discloses a method for clock synchronization in a communication system having first circuitry coupled to a first communication channel and second circuitry, comprising: (Col. 31 Lines 51-52, generate a frame synchronization period)  and synchronizing the second circuitry to a second communication channel using the first timing synchronization parameter. (Col. 31 Lines 52-57, frame synchronization period may be used to set timing scales in both the communication system (e.g., first frequency band) and the communication system (e.g. second frequency band).
Maltsev fails to disclose the first circuitry comprises 4G communication circuitry and the second circuitry comprises 5G communication circuitry.
Chan disclose the first circuitry comprises 4G communication circuitry and the second circuitry comprises 5G communication circuitry. (See ¶0096, first radio access technology include long-term evolution, and the second radio-access technology comprises 5G)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify synchronization the first and second circuit to include the first circuit is LTE and the second circuit is 5G. The motivation to combine is to ensure dual connectivity is established “on demand” and thus resources can be used more efficiently (See ¶0066).
Regarding claims 4, 18 and 25, Maltsev disclose the first timing synchronization parameter comprises a first timing reference associated with the first communication channel, and the method further comprises: providing the first timing reference associated with the first communication channel to the second circuitry as a basis for establishing a second timing reference associated with the second circuitry. (Col. 32 Lines 33-41, user equipment can use known timing associated with frames 2412 in the first frequency band to accurately estimate or predict timing associated with frames in the second frequency band; to activate the receiver circuitry of the transceiver of the second radio module to detect and receive the frame alignment signals as they are scheduled to arrive)
Regarding claim 8, Maltsev discloses an apparatus for clock synchronization in a communication system, comprising: first circuitry coupled to a first communication channel; second circuitry; (Col. 16 Lines 42-46, transmitter and receiver circuitry and coupled to any number of antennas. The first and the second antenna adapted to transmit and/or receive a first and a second band respectively)
and a first timing synchronization parameter configured to allow the second circuitry to establish communication with a second communication channel. (Col. 32 Lines 24-36, user equipment utilize a frame synchronization parameter representing a frame synchronization parameter representing a frame synchronization period to synchronize frames 2412, 2416 transmitted in the frequency bands 2402, 2404, respectively.)
Maltsev fails to disclose the first circuitry comprises 4G communication circuitry and the second circuitry comprises 5G communication circuitry.
Chan disclose the first circuitry comprises 4G communication circuitry and the second circuitry comprises 5G communication circuitry. (See ¶0096, first radio access technology include long-term evolution, and the second radio-access technology comprises 5G)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify synchronization the first and second circuit to include the first circuit is LTE and the second circuit is 5G. The motivation to combine is to ensure dual connectivity is established “on demand” and thus resources can be used more efficiently (See ¶0066).
Regarding claim 11, Maltsev disclose the first timing synchronization parameter comprises a first timing reference associated with the first communication channel, and the apparatus further comprises: a baseband system configured to provide the first timing reference associated with the first communication channel to the second circuitry as a basis for establishing a second timing reference associated with the second circuitry.  (Col. 32 Lines 33-41, user equipment can use known timing associated with frames 2412 in the first frequency band to accurately estimate or predict timing associated with frames in the second frequency band; to activate the receiver circuitry of the transceiver of the second radio module to detect and receive the frame alignment signals as they are scheduled to arrive)
Regarding claim 15, Maltsev disclose a device, comprising: means for coupling first circuitry to a first communication channel; (Col. 16 Lines 30-35, the circuitry may be comprise a circuitry for transmitting) means for generating a first timing synchronization parameter; (Col. 31 Lines 51-52, generate a frame synchronization period) and means for synchronizing second circuitry to a second communication channel using the first timing synchronization parameter. (Col. 31 Lines 52-57, frame synchronization period may be used to set timing scales in both the communication system (e.g., first frequency band) and the communication system (e.g. second frequency band).
Maltsev fails to disclose the first circuitry comprises 4G communication circuitry and the second circuitry comprises 5G communication circuitry.
Chan disclose the first circuitry comprises 4G communication circuitry and the second circuitry comprises 5G communication circuitry. (See ¶0096, first radio access technology include long-term evolution, and the second radio-access technology comprises 5G)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify synchronization the first and second circuit to include the first circuit is LTE and the second circuit is 5G. The motivation to combine is to ensure dual connectivity is established “on demand” and thus resources can be used more efficiently (See ¶0066).
Regarding claim 22,  Maltsev disclose a non-transitory computer-readable medium storing computer executable code (Col. 21 Lines 40-47, processor and memory execute one or more software) for clock synchronization in a communication system having first circuitry coupled to a first communication channel and second circuitry, the code executable by a processor to: generating a first timing synchronization parameter; (Col. 31 Lines 51-52, generate a frame synchronization period)  and synchronizing the second circuitry to a second communication channel using the first timing (Col. 31 Lines 52-57, frame synchronization period may be used to set timing scales in both the communication system (e.g., first frequency band) and the communication system (e.g. second frequency band).
Maltsev fails to disclose the first circuitry comprises 4G communication circuitry and the second circuitry comprises 5G communication circuitry.
Chan disclose the first circuitry comprises 4G communication circuitry and the second circuitry comprises 5G communication circuitry. (See ¶0096, first radio access technology include long-term evolution, and the second radio-access technology comprises 5G)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify synchronization the first and second circuit to include the first circuit is LTE and the second circuit is 5G. The motivation to combine is to ensure dual connectivity is established “on demand” and thus resources can be used more efficiently (See ¶0066).
Response to Arguments
Applicant's arguments filed toward 112-a rejection have been fully considered but they are not persuasive. Applicant argues "calculating a frequency offset based on difference between the first number of radio frames and the second number of radio frames" is described in the specifications in detail. Examiner respectfully disagrees with applicant. A frequency offset is an intentional slight shift of broadcast radio frequency. Applicant specification discloses compares the number of radio frames in the counter with the number of radio frames in the other counter and uses the results to calculate the frequency offset between the VCO in the 4G circuitry and the VCO in the 5G circuitry but does not disclose how you get from the comparing the counters to the frequency offset.
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. This can occur when the algorithm or steps/procedure for how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
Applicant's arguments filed toward 112-b rejection have been fully considered but they are not persuasive. Applicant argues the specification clearly discloses the difference. Examiner respectfully disagrees with applicant. The 112-b rejection is stating the claim is not clear to understand. Nothing in the claim states what the difference between the first number of radio frames and second number of radio frames that occur in the same time period. It can be interpreted as both set of radio frames are the same. Examiner suggest to overcome the 112-b rejection the following amendment to claim be made “counting a first number of radio frames that occur within a 1PPS time period at a first frequency; counting a second number of radio frames that occur within the 1PPS time period at a second frequency.”
Applicant's arguments filed toward 103 rejection have been fully considered but they are not persuasive. Applicant argues Chandramouli fails to disclose “a UE generate synchronization parameters from LTE circuitry to synchronize it’s time to 5g circuitry. Examiner respectfully disagrees with applicant. Maltsev discloses frame synchronization for two different types of wireless communication system. However, Maltsev fails to disclose the one system is 4g and the other system is 5g. Chandramouli discloses the UE has both one system is 4g and other system is 5g.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472